                  Case 17-11375-BLS           Doc 3821        Filed 03/25/19         Page 1 of 27



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    TK HOLDINGS, INC., et al.,1                                Case No. 17-11375 (BLS)

                            Debtors.                           Jointly Administered


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  MARCH 27, 2019 AT 1:30 P.M. (PREVAILING EASTERN TIME)

        The hearing will be held at the United States Bankruptcy Court for the District of
               Delaware, 824 North Market Street, 6th Floor, Courtroom No. 1,
                                  Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

ADJOURNED/RESOLVED MATTERS:

1.           Oracle America, Inc.’s Request for Allowance and Payment of Administrative Expenses
             [Filed 6/11/18] (Docket No. 2953)

             Response Deadline: July 17, 2018 at 4:00 p.m. (ET). Extended to April 16, 2019 for the
             Legacy Trustee.

             Responses Received: None at this time.

             Related Documents: None at this time.

             Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at 10:00
             a.m. (ET).




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK
Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331);
TK Mexico LLC (9029); TK Holdings de Mexico, S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de
C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as
otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11
cases. The location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.

DOCS_DE:223187.2
              Case 17-11375-BLS          Doc 3821     Filed 03/25/19    Page 2 of 27



2.      Objection to Claim by Claimants Robert and Mary Fisher [Filed 10/8/18] (Docket No.
        3382)

        Response Deadline: October 23, 2018 at 4:00 p.m. (ET). Extended for the Claimants to
        December 6, 2018.

        Responses Received: None at this time.


        Related Documents:

                   A. Certification of Counsel Regarding Order Approving Stipulation Resolving
                      Objection to Claim No. 3621 Filed by Robert and Mary Fisher [Filed 3/1/19]
                      (Docket No. 3689)

                   B. [Signed] Order Approving Stipulation Resolving Objection to Claim No. 3621
                      Filed by Robert and Mary Fisher [Filed 3/4/19] (Docket No. 3690)

        Status: The order has been entered on this matter and it is now resolved.

3.      The Reorganized TK Holdings Trust’s Thirteenth Omnibus Objection to Claims -
        Substantive (No Liability Claims and Reduce & Allow Claims) [Filed 10/8/18] (Docket
        No. 3384)

        Response Deadline: October 23, 2018 at 4:00 p.m. (ET). Extended for International
        Development Corporation, WilmerHale, and Highland Industries, Inc. to January 14,
        2019

        Responses Received: Informal response of International Development Corporation

        Related Documents:

                   A. Notice of Submission of Proofs of Claim in Connection with The Reorganized
                      TK Holdings Trust’s Thirteenth Omnibus Objection to Claims - Substantive
                      (No Liability Claims and Reduce & Allow Claims) [Filed 11/15/18] (Docket
                      No. 3450)

                   B. [Signed] Order Sustaining the Reorganized TK Holding Trust’s Thirteenth
                      Omnibus Objection to Claims – Substantive [Filed 11/28/18] (Docket No.
                      3494)

                   C. [Signed] Order Approving Stipulation Among Joseph J. Farnan, Jr., as Trustee
                      of the Reorganized TK Holdings Trust, and Claimant Wilmerhale Regarding
                      Claimant's Proof of Claim No. 3367 [Filed 2/8/19] (Docket No. 3641]

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET) as to the claim of International Development Corporation. The Court
        has entered orders as to the remaining claims.
DOCS_DE:223187.2                                  2
              Case 17-11375-BLS         Doc 3821     Filed 03/25/19    Page 3 of 27



4.      Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Amended
        Objection to Administrative Expense Claim of Global Tek Co., Ltd. [Filed 11/8/18]
        (Docket No. 3440)

        Response Deadline: November 26, 2018 at 4:00 p.m. (ET). Extended for Claimant to
        December 14, 2018

        Responses Received:

                   A. Global Tek Co., Ltd.’s Response to Amended Objection to Administrative
                      Expense Claim [Filed 12/14/18] (Docket No. 3523)

        Related Documents: None.

        Status: This matter is adjourned to a date to be determined.

5.      Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claims of ACS Industries, Inc. (Claim Nos. 4983 & 5033) [Filed
        12/13/18] (Docket No. 3515)

        Response Deadline: December 27, 2018 at 4:00 p.m. (ET). Extended for Claimant to
        April 9, 2019.

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).

6.      Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of KnitMesh Technologies Ltd. (Claim No. 4997) [Filed
        12/13/18] (Docket No. 3518)

        Response Deadline: December 27, 2018 at 4:00 p.m. (ET).

        Responses Received: Informal Response from KnitMesh Technologies Ltd.

        Related Documents: None at this time.

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).




DOCS_DE:223187.2                                 3
              Case 17-11375-BLS          Doc 3821     Filed 03/25/19    Page 4 of 27



7.      Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of MJ Celco, Inc. (Claim No. 4988) [Filed 12/13/18]
        (Docket No. 3519)

        Response Deadline: December 27, 2018 at 4:00 p.m. (ET). Extended for Claimant to
        April 16, 2019 at 4:00 p.m. (ET).

        Responses Received:

        Related Documents: None at this time.

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).

8.      The Reorganized TK Holdings Trust’s Objection to Claim of Rodney Slobodian (Proof of
        Claim No. 157) Filed by [Filed 12/20/18] (Docket No. 3527)

        Response Deadline: January 3, 2019 at 4:00 p.m. (ET). Extended for Claimant to January
        30, 2019 at 4:00 p.m. (ET).

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).

9.      Third Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of The Takata
        Airbag Tort Compensation Trust Fund, (Substantive) To No Liability Claims. Filed by
        Eric D. Green, in his capacity as trustee of the PSAN PI/WD Trust d/b/a the Takata
        Airbag Tort Compensation Trust Fund [Filed 12/21/18] (Docket No. 3528) (the “Third
        Omnibus Objection”)

        Response Deadline: January 16, 2019 at 4:00 p.m. (ET).

        Responses Received:

                   A. Response to Third Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by James F. DeBouno Jr.[Filed 1/9/19] (Docket
                      No. 3549)

                   B. Opposition/Response by Claimant, Maria G. Gongora (Claim P-0051229) to
                      Trustee’s Third Omnibus Objection to No Liability Claims [Filed 1/16/19]
                      (Docket No. 3584)

                   C. Response to Trustee's Third Omnibus Objection to Creditor James E. Artel's
                      Claim [Filed 1/16/19] (Docket No. 3585)
DOCS_DE:223187.2                                  4
              Case 17-11375-BLS          Doc 3821      Filed 03/25/19   Page 5 of 27




                   D. Response to Third Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Edwina Gonzales [Filed 1/18/19] (Docket
                      No. 3599)

        Related Documents:

                   A. Declaration of Harold R. Blomquist in Support of Third and Fourth Omnibus
                      Objection of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) To No Liability Claims [Filed
                      12/21/18] (Docket No. 3530)

                   B. Declaration of David Michael Rains in Support of Third and Fourth Omnibus
                      Objection of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) To No Liability Claims [Filed
                      12/21/18] (Docket No. 3531)

                   C. Notice of Submission of Proofs of Claim Regarding (i) Third Omnibus
                      Objection of Eric D. Green, In His Capacity as Trustee of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) to No Liability Claims; and (ii)
                      Fourth Omnibus Objection of Eric D. Green, In His Capacity as Trustee of
                      The Takata Airbag Tort Compensation Trust Fund, (Substantive) to No
                      Liability Claims [Filed 1/9/19] (Docket No. 3550)

                   D. Omnibus Reply in Support of Third and Fourth Omnibus Objection of Eric D.
                      Green, In His Capacity As Trustee Of The Takata Airbag Tort Compensation
                      Trust Fund, (Substantive) To No Liability Claims [Filed 1/17/19] (Docket No.
                      3592)

                   E. Supplemental Declaration of Harold R. Blomquist in Support of the Omnibus
                      Reply in Support of Third and Fourth Omnibus Objection of Eric D. Green, In
                      His Capacity As Trustee Of The Takata Airbag Tort Compensation Trust
                      Fund, (Substantive) To No Liability Claims [Filed 1/17/19] (Docket No.
                      3593)

                   F. Certificate of Service of Third and Fourth Omnibus Objection of Eric D.
                      Green, In His Capacity As Trustee Of The Takata Airbag Tort Compensation
                      Trust Fund, (Substantive) To No Liability Claims [Filed 12/21/18] (Docket
                      No. 3532)

                   G. Declaration of Service Regarding Omnibus Reply in Support of Third and
                      Fourth Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of
                      The Takata Airbag Tort Compensation Trust Fund, (Substantive) To No
                      Liability Claims, etc. [Filed 1/22/19] (Docket No. 3604)

                   H. [Signed] Order Granting Third Omnibus Objection of Eric D. Green, in His
                      Capacity as Trustee of the Takata Airbag Tort Compensation Trust Fund,
DOCS_DE:223187.2                                   5
              Case 17-11375-BLS          Doc 3821     Filed 03/25/19    Page 6 of 27



                      (Substantive) to No Liability Claims [Filed 1/23/19] (Docket No. 3615)

        Status: The Third Omnibus Objection is adjourned to the next omnibus hearing on April
        23, 2019 at 10:00 a.m. (ET) with respect to the claims of James F. DeBouno Jr. (Claim
        No. P-0040600), James E. Artel (Claim No. P-0043661), Maria G. Gongora (Claim No.
        P-0051229), and Edwina J. Gonzales (Claim Nos. P-0053775, P-0048900). The Court
        has entered an order as to the remaining claims.

10.     Fourth Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of The Takata
        Airbag Tort Compensation Trust Fund, (Substantive) To No Liability Claims. Filed by
        Eric D. Green, in his capacity as trustee of the PSAN PI/WD Trust d/b/a the Takata
        Airbag Tort Compensation Trust Fund [Filed 12/21/18] (Docket No. 3529) (the “Fourth
        Omnibus Objection”)

        Response Deadline: January 16, 2019 at 4:00 p.m. (ET).

        Responses Received:

                   A. Response to Fourth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Terry Ortego and Wanda Ortego [Filed
                      1/14/19] (Docket No. 3571)

                   B. Response to Fourth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Anita K. Nesbitt [Filed 1/15/19] (Docket No.
                      3577)

                   C. Response to Fourth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Jordan Taylor and Victoria Taylor [Filed
                      1/16/19] (Docket No. 3578)

                   D. Amended Response to Fourth Omnibus Objection of Eric D. Green, In His
                      Capacity As Trustee Of The Takata Airbag Tort Compensation Trust Fund,
                      (Substantive) To No Liability Claims Filed by Anita K. Nesbitt [Filed
                      1/16/19] (Docket No. 3588)

        Related Documents:

                   A. Declaration of Harold R. Blomquist in Support of Third and Fourth Omnibus
                      Objection of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) To No Liability Claims [Filed
                      12/21/18] (Docket No. 3530)

                   B. Declaration of David Michael Rains in Support of Third and Fourth Omnibus
                      Objection of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) To No Liability Claims [Filed
DOCS_DE:223187.2                                  6
              Case 17-11375-BLS          Doc 3821       Filed 03/25/19   Page 7 of 27



                      12/21/18] (Docket No. 3531)

                   C. Notice of Submission of Proofs of Claim Regarding (i) Third Omnibus
                      Objection of Eric D. Green, In His Capacity as Trustee of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) to No Liability Claims; and (ii)
                      Fourth Omnibus Objection of Eric D. Green, In His Capacity as Trustee of
                      The Takata Airbag Tort Compensation Trust Fund, (Substantive) to No
                      Liability Claims [Filed 1/9/19] (Docket No. 3550)

                   D. Omnibus Reply in Support of Third and Fourth Omnibus Objection of Eric D.
                      Green, In His Capacity As Trustee Of The Takata Airbag Tort Compensation
                      Trust Fund, (Substantive) To No Liability Claims [Filed 1/17/19] (Docket No.
                      3592)

                   E. Supplemental Declaration of Harold R. Blomquist in Support of the Omnibus
                      Reply in Support of Third and Fourth Omnibus Objection of Eric D. Green, In
                      His Capacity As Trustee Of The Takata Airbag Tort Compensation Trust
                      Fund, (Substantive) To No Liability Claims [Filed 1/17/19] (Docket No.
                      3593)

                   F. Motion for Leave to File Sur Reply Objection Response to TATCTF’s
                      Omnibus Reply in Support of Fourth Omnibus Objection (Substantive) to No
                      Liability Claims Filed by Terry and Wanda Ortego [Filed 1/18/19] (Docket
                      No. 3597)

                   G. Certificate of Service of Third and Fourth Omnibus Objection of Eric D.
                      Green, In His Capacity As Trustee Of The Takata Airbag Tort Compensation
                      Trust Fund, (Substantive) To No Liability Claims [Filed 12/21/18] (Docket
                      No. 3532)

                   H. Declaration of Service Regarding Omnibus Reply in Support of Third and
                      Fourth Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of
                      The Takata Airbag Tort Compensation Trust Fund, (Substantive) To No
                      Liability Claims, etc. [Filed 1/22/19] (Docket No. 3604)

                   I. [Signed] Order Granting Fourth Omnibus Objection of Eric D. Green, in His
                      Capacity as Trustee of the Takata Airbag Tort Compensation Trust Fund,
                      (Substantive) to No Liability Claims [Filed 1/23/19] (Docket No. 3614)

        Status: The Fourth Omnibus Objection is adjourned to the next omnibus hearing on April
        23, 2019 at 10:00 a.m. (ET) with respect to the claims of Anita K. Nesbit (Claim No. P-
        0052756), Jordan Taylor and Victoria Taylor (Claim No. P-0042870), and Terry Ortego
        and Wanda Ortego (Claim No. 3707). The Court has entered an order as to the remaining
        claims.




DOCS_DE:223187.2                                    7
              Case 17-11375-BLS           Doc 3821     Filed 03/25/19    Page 8 of 27



11.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claims of Wayne Wire Airbag Components - Juarez (Claim Nos.
        5012, 5013, 5014 & 5015) [Filed 1/10/19] (Docket No. 3556)

        Response Deadline: January 24, 2019 at 4:00 p.m. (ET). Extended for Claimant to April
        9, 2019 at 4:00 p.m. (ET).

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is adjourned to the omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).

12.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of Metal Systems of Mexico (Claim No. 5005) [Filed
        1/10/19] (Docket No. 3559)

        Response Deadline: January 24, 2019 at 4:00 p.m. (ET). Extended for Claimant to
        February 22, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Joseph J. Farnan, Jr., as Trustee of the
                      Reorganized TK Holdings Trust's Objection to Administrative Expense Claim
                      of Metal Systems of Mexico (Claim No. 5005) [Filed 3/1/19] (Docket No.
                      3688)

                   B. [Signed] Order Sustaining Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust's Objection to Administrative Expense Claim of Metal
                      Systems of Mexico Claim No. 5005) [Filed 3/4/19] (Docket No. 3692)

        Status: The order has been entered on this matter and it is now resolved.

13.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of CrossCon Industries LLC (Claim No. 4984) [Filed
        2/11/19] (Docket No. 3643)

        Response Deadline: February 25, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Joseph J. Farnan, Jr., as Trustee of the
                      Reorganized TK Holdings Trust’s Objection to Administrative Expense Claim
DOCS_DE:223187.2                                   8
              Case 17-11375-BLS           Doc 3821     Filed 03/25/19    Page 9 of 27



                      of CrossCon Industries LLC (Claim No. 4984) [Filed 2/27/19] (Docket No.
                      3674)

                   B. [Signed] Order Sustaining Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust's Objection to Administrative Expense Claim of Crosscon
                      Industries LLC (Claim No. 4984) [Filed 2/27/19] (Docket No. 3682)

        Status: The order has been entered on this matter and it is now resolved.

14.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of ITD Precision (Claim No. 5000) [Filed 2/11/19]
        (Docket No. 3644)

        Response Deadline: February 25, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Joseph J. Farnan, Jr., as Trustee of the
                      Reorganized TK Holdings Trust’s Objection to Administrative Expense Claim
                      of ITD Precision (Claim No. 5000) [Filed 2/27/19] (Docket No. 3675)

                   B. [Signed] Order Sustaining Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust's Objection to Administrative Expense Claim of ITD
                      Precision (Claim No. 5000) [Filed 2/27/19] (Docket No. 3681)

        Status: The order has been entered on this matter and it is now resolved.

15.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of Proto Gage Tool & Die Inc. (Claim No. 4991) [Filed
        2/11/19] (Docket No. 3645)

        Response Deadline: February 25, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Joseph J. Farnan, Jr., as Trustee of the
                      Reorganized TK Holdings Trust’s Objection to Administrative Expense Claim
                      of Proto Gage Tool & Die Inc. (Claim No. 4991) [Filed 2/27/19] (Docket No.
                      3676)

                   B. [Signed] Order Sustaining Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust's Objection to Administrative Expense Claim of Proto
                      Gage Tool & Die Inc. (Claim No. 4991) [Filed 2/27/19] (Docket No. 3680)

DOCS_DE:223187.2                                   9
             Case 17-11375-BLS           Doc 3821       Filed 03/25/19   Page 10 of 27



        Status: The order has been entered on this matter and it is now resolved.

16.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of Molex, LLC (Claim No. 4985) [Filed 2/11/19] (Docket
        No. 3646)

        Response Deadline: February 25, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Joseph J. Farnan, Jr., as Trustee of the
                      Reorganized TK Holdings Trust’s Objection to Administrative Expense Claim
                      of Molex, LLC (Claim No. 4985) [Filed 2/27/19] (Docket No. 3677)

                   B. [Signed] Order Sustaining Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust's Objection to Administrative Expense Claim of Molex,
                      LLC (Claim No. 4985) [Filed 2/27/19] (Docket No. 3679)

        Status: The order has been entered on this matter and it is now resolved.

17.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of Telamon Corporation (Claim No. 5003) [Filed 2/11/19]
        (Docket No. 3647)

        Response Deadline: February 25, 2019 at 4:00 p.m. (ET).

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).

18.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claims of R.F. Carlson Co. (Claim Nos. 4986 and 5004) [Filed
        2/11/19] (Docket No. 3648)

        Response Deadline: February 25, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Joseph J. Farnan, Jr., as Trustee of the
                      Reorganized TK Holdings Trust’s Objection to Administrative Expense
                      Claims of R.F. Carlson Co. (Claim Nos. 4986 and 5004) [Filed 2/27/19]
DOCS_DE:223187.2                                   10
             Case 17-11375-BLS            Doc 3821      Filed 03/25/19   Page 11 of 27



                      (Docket No. 3678)

                   B. [Signed] Order Sustaining Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust's Objection to Administrative Expense Claims of R.F.
                      Carlson Co. (Claim Nos. 4986 and 5004) [Filed 2/27/19] (Docket No. 3683)

        Status: The order has been entered on this matter and it is now resolved.

19.     Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust’s Objection to
        Administrative Expense Claim of Global Safety Textiles LLC [Filed 2/13/19] (Docket
        No. 3649)

        Response Deadline: Extended for Claimant to April 9, 2019.

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is adjourned to the next omnibus hearing on April 23, 2019 at
        10:00 a.m. (ET).

20.     Third Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust,
        Pursuant to, Inter Alia, Fed. R. Bankr. P. 9006(b)(1), for an Order Extending the
        Deadline to Object to Certain Claims [Filed 2/22/19] (Docket No. 3668)

        Response Deadline: March 8, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Third Motion of Joseph J. Farnan, Jr.,
                      as Trustee of the Reorganized TK Holdings Trust, Pursuant to, Inter Alia, Fed.
                      R. Bankr. P. 9006(b)(1), for an Order Extending the Deadline to Object to
                      Certain Claims [Filed 3/11/19] (Docket No. 3718)

                   B. [Signed] Third Order Granting Motion of Joseph J. Farnan, Jr., as Trustee of
                      the Reorganized TK Holdings Trust, Pursuant to, Inter Alia, Fed. R. Bankr. P.
                      9006(b)(1), for an Order Extending the Deadline to Object to Certain Claims
                      [Filed 3/12/19] (Docket No. 3720)

        Status: The order has been entered on this matter and it is now resolved.




DOCS_DE:223187.2                                   11
             Case 17-11375-BLS           Doc 3821       Filed 03/25/19   Page 12 of 27



MATTERS FOR WHICH A CNO/COC HAS BEEN FILED:

21.     Third Motion of Eric D. Green, in his Capacity as Trustee of the Takata Airbag Tort
        Compensation Trust Fund, for an Order Extending the Deadline to Object to Other
        PI/WD Claims [Filed 3/4/19] (Docket No. 3696)

        Response Deadline: March 18, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certificate of No Objection Regarding Third Motion of Eric D. Green, in his
                      Capacity as Trustee of the Takata Airbag Tort Compensation Trust Fund, for
                      an Order Extending the Deadline to Object to Other PI/WD Claims [Filed
                      3/19/19] (Docket No. 3770)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order at the Court’s convenience.

22.     Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings Trust, for
        Entry of an Order to Authorize Adjustment of the Claims Register to Reflect Liquidated
        Claim Amounts for Certain PPIC Claims Initially Stated and/or Listed on the Claims
        Register as Unliquidated or Unknown in Amount [Filed 2/19/19] (Docket No. 3657)

        Response Deadline: March 12, 2019 at 4:00 p.m. (ET).

        Responses Received:

                   A. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Joseph L Jolly [Filed 2/28/19] (Docket No.
                      3684)

                   B. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Para Davis, Odell Wilson [Filed 2/28/19]
                      (Docket No. 3687)

                   C. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Steve Whitworth [Filed 3/4/19] (Docket No.

DOCS_DE:223187.2                                   12
             Case 17-11375-BLS           Doc 3821       Filed 03/25/19   Page 13 of 27



                      3694)

                   D. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Ryan C. Smith [Filed 3/4/19] (Docket No.
                      3695)

                   E. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Christine J. Larene [Filed 3/5/19] (Docket
                      No. 3700)

                   F. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Maricela Garetth Sanchez Griffith [Filed
                      3/11/19] (Docket No. 3708)

                   G. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Johnlette L. Hunt [Filed 3/11/19] (Docket
                      No. 3709)

                   H. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Sylvia Yang [Filed 3/11/18] (Docket No.
                      3715)

                   I. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Ashley L. Ridgeway [Filed 3/12/19] (Docket
                      No. 3723)

                   J. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Laurie L. Lillich-Ridgeway [Filed 3/12/19]
DOCS_DE:223187.2                                   13
             Case 17-11375-BLS            Doc 3821      Filed 03/25/19   Page 14 of 27



                      (Docket No. 3724)

                   K. Response to Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized
                      TK Holdings Trust, for Entry of an Order to Authorize Adjustment of the
                      Claims Register to Reflect Liquidated Claim Amounts for Certain PPIC
                      Claims Initially Stated and/or Listed on the Claims Register as Unliquidated
                      or Unknown in Amount Filed by Giovanni De Amici [Filed 3/12/19] (Docket
                      No. 3732)

                   L. Informal Response of Ashley R. Ridgeway

                   M. Informal Response of Laurie Lillich-Ridgeway

        Related Documents:

                   A. Certification of Counsel Regarding Motion of Joseph J. Farnan, Jr., as Trustee
                      of the Reorganized TK Holdings Trust, for Entry of an Order to Authorize
                      Adjustment of the Claims Register to Reflect Liquidated Claim Amounts for
                      Certain PPIC Claims Initially Stated and/or Listed on the Claims Register as
                      Unliquidated or Unknown in Amount [Filed 3/22/19] (Docket No. 3815)

        Status: The Trustee has filed a revised proposed order under certification of counsel.
        Accordingly, no hearing on this matter is necessary unless requested by the Court.

CONTESTED MATTERS GOING FORWARD:

23.     The Reorganized TK Holdings Trust's Sixteenth Omnibus Objection to Claims - Non-
        Substantive (Late Filed Claims) [Filed 2/1/19] (Docket No. 3637)

        Response Deadline: February 22, 2019 at 4:00 p.m. (ET).

        Responses Received:

                   A. Response to Sixteenth Omnibus Objection to Claims - Non-Substantive (Late
                      Filed Claims Filed by Sudan Salaam [Filed 2/19/19] (Docket No. 3656)

        Related Documents: None.

        Status: This matter will go forward.

24.     Fifth Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of The Takata
        Airbag Tort Compensation Trust Fund, (Non-Substantive) To Insufficient Documentation
        Claims [Filed 2/22/19] (Docket No. 3665) (the “Fifth Omnibus Objection”)

        Response Deadline: March 20, 2019 at 4:00 p.m. (ET). (Extended for Ayanna N. Smith
        (Claim No. P-0058384))

        Responses Received:

DOCS_DE:223187.2                                   14
             Case 17-11375-BLS       Doc 3821      Filed 03/25/19   Page 15 of 27



              A.   Response to Trustee's Omnibus Objection (Non-Substantive) to Insufficient
                   Documentation Claims Filed by Thomas Pottanat, Marie Pottanat [Filed
                   3/4/19] (Docket No. 3691)
              B.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Brennan M.
                   Guthrie [Filed 3/8/19] (Docket No. 3704)
              C.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Robin R Luther
                   [Filed 3/11/19] (Docket No. 3707)
              D.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Hesman W. Tall
                   [Filed 3/11/19] (Docket No. 3712)
              E.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Rosie Samuel,
                   Donald Samuel [Filed 3/11/19] (Docket No. 3713)
              F.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Tayna Porter
                   Jones [Filed 3/11/19] (Docket No. 3721)
              G.   Response and Objection to Insufficient Documentation Claims and Hearing
                   Filed by Imtiaz Carbide [Filed: 3/12/19] (Docket No. 3725)
              H.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Elizabeth
                   Kijanko [Filed 3/13/19] (Docket No. 3733)
              I.   Response to Fifth Omnibus Objection (Non-Substantive) of Eric D. Green,
                   Trustee, to Insufficient Documentation Claims Filed by Lisa Davis [Filed
                   3/18/19] (Docket No. 3745)
              J.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Daisy Martinez,
                   Jessica Martinez, Jose Contreras [Filed 3/19/19] (Docket No. 3762)
              K.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Robert Montreal
                   [Filed 3/19/19] (Docket No. 3765)
              L.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Rethea J

DOCS_DE:223187.2                              15
             Case 17-11375-BLS       Doc 3821       Filed 03/25/19   Page 16 of 27



                   Foxhoven [Filed 3/19/19] (Docket No. 3766)
              M.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Paula Duncan,
                   The Estate of Michell Duncan [Filed 3/19/19] (Docket No. 3769)
              N.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by April Bier [Filed
                   3/20/19] (Docket No. 3773)
              O.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Karina Dorado
                   [Filed 3/20/19] (Docket No. 3775)
              P.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by David O. Lowell
                   [Filed 3/20/19] (Docket No. 3777)
              Q.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Pam J. Harp-
                   Carter and Megan R. Harp [Filed 3/20/19] (Docket No. 3784)
              R.   Declaration of Karl Livigni in Opposition to the Fifth Omnibus Objection of
                   Eric D. Green, in His Capacity as Trustee of the Takata Airbag Trust
                   Compensation Fund, to Insufficient Documentation Claims Filed by Karl
                   Lavigni, Sr. [Filed 3/20/19] (Docket No. 3791)
              S.   Opposing Objection (Non-Substantive) to Insufficient Documentation Claims
                   Responsive Declaration of Karen Schuber Filed by Karen Schuber [Filed
                   3/20/19] (Docket No. 3793)
              T.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Melanie H.
                   Mowery [Filed 3/20/19] (Docket No. 3796)
              U.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Khristie P.
                   Cousin [Filed 3/20/19] (Docket No. 3798)
              V.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Mona Upshaw
                   [Filed 3/20/19] (Docket No. 3799)
              W.   Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Jacquelin Steel

DOCS_DE:223187.2                               16
             Case 17-11375-BLS          Doc 3821      Filed 03/25/19   Page 17 of 27



                      [Filed 3/21/19] (Docket No. 3800)
              X.      Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Insufficient Documentation Claims Filed by Anthony Seberry
                      [Filed 3/21/19] (Docket No. 3804)
              Y.      Response to Fifth and Seventh Omnibus Objection of Eric D. Green, In His
                      Capacity As Trustee Of The Takata Airbag Tort Compensation Trust Fund,
                      (Non-Substantive) To Insufficient Documentation Claims Filed by Jeanne M.
                      Jackson, Angelia M. Moore and Howard J. Moore, III [Filed 3/21/19] (Docket
                      No. 3808)
              Z.      Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Insufficient Documentation Claims Filed by Marilyn Coley
                      [Filed 3/21/19] (Docket No. 3809)
              AA. Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Thomas W.
                  Smith [Filed 3/21/19] (Docket No. 3810)
              BB. Response to Fifth Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Rethea J
                  Foxhoven [Filed 3/22/19] (Docket No. 3817)
              CC. Informal response of Linda Valente (Claim No. P-0057117)
              DD. Informal response of Abdelaziz Bakhader (Claim No. P-0027095)
              EE. Informal response of Barry Cohen (Claim No. P-0010852)
              FF. Informal response of Don W. Day (Claim No. P-0047865)
              GG. Informal response of Harold D. Faulkner (Claim No. P-0003680)
              HH. Informal response of Faris S. Haddad (Claim No. P-0020348)
              II.     Informal response of Janae D. Santillanes (Claim No. P-0050647)

        Related Documents:

                   A. Notice of Submission of Proofs of Claim Regarding Fifth Omnibus Objection
                      of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag Tort
                      Compensation Trust Fund, (Non-Substantive) To Insufficient Documentation
                      Claims [Filed 3/13/19] (Docket No. 3726)

        Status: The Fifth Omnibus Objection is withdrawn solely with respect to the claims set
        forth on Exhibit A hereto. The Fifth Omnibus Objection is adjourned to the next
        omnibus hearing on April 23, 2019 at 10:00 a.m. (ET) with respect to the claims of
        claimants who have responded to the Fifth Omnibus Objection but which are not listed on
        Exhibit A hereto. This matter is going forward with respect the claims of all claimants

DOCS_DE:223187.2                                 17
             Case 17-11375-BLS          Doc 3821       Filed 03/25/19   Page 18 of 27



        who have not responded to the Fifth Omnibus Objection. A revised proposed order will
        be presented at the hearing.

25.     Sixth Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of The Takata
        Airbag Tort Compensation Trust Fund, (Non-Substantive) To Late Filed Claims [Filed
        2/22/19] (Docket No. 3666) (the “Sixth Omnibus Objection”)

        Response Deadline: March 20, 2019 at 4:00 p.m. (ET). (Extended for Ayanna N. Smith
        (Claim No. P-0058384))

        Responses Received:

                   A. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Roger D. Coalson, Karen D.
                      Coalson [Filed 3/4/19] (Docket No. 3693)

                   B. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Roberta M. Alvarez [Filed 3/6/19]
                      (Docket No. 3699)

                   C. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Rebecca Burchette [Filed 3/13/19]
                      (Docket No. 3729)

                   D. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Cheryll P Bankhead [Filed
                      3/18/19] (Docket No. 3748)

                   E. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Sumei Yue [Filed 3/18/19]
                      (Docket No. 3756)

                   F. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Jerald January [Filed 3/18/19]
                      (Docket No. 3758)

                   G. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by David W. Leonard, Sr. and
                      Delores J. Leonard [Filed 3/20/19] (Docket No. 3788)

                   H. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
DOCS_DE:223187.2                                  18
             Case 17-11375-BLS          Doc 3821       Filed 03/25/19    Page 19 of 27



                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Derek R. Sands [Filed 3/21/19]
                      (Docket No. 3812)

                   I. Response to Sixth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Late Filed Claims Filed by Kathy Y. Jones [Filed 3/21/19]
                      (Docket No. 3814)

                   J. Informal response of Linda Valente (Claim No. P-0057117)

                   K. Informal response of Don W. Day (Claim No. P-0053186)

                   L. Informal response of Brock A. Delatte and Kaleb J. Delatte (Claim No. P-
                      0058173)

                   M. Informal response of Tommy R. Jackson (Claim No. 4860)

                   N. Informal response of Elvis Jean (Claim No. 5055)

        Related Documents: None.

        Status: The Sixth Omnibus Objection is withdrawn solely with respect to the claims set
        forth on Exhibit A hereto. The Sixth Omnibus Objection is adjourned to the next
        omnibus hearing on April 23, 2019 at 10:00 a.m. (ET) with respect to the claims of
        claimants who have responded to the Sixth Omnibus Objection but which are not listed
        on Exhibit A hereto. This matter is going forward with respect the claims of all
        claimants who have not responded to the Sixth Omnibus Objection. A revised proposed
        order will be presented at the hearing.

26.     Seventh Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of The Takata
        Airbag Tort Compensation Trust Fund, (Non-Substantive) To Insufficient Documentation
        Claims. Filed by Eric D. Green, in his capacity as trustee of the PSAN PI/WD Trust d/b/a
        the Takata Airbag Tort Compensation Trust Fund [Filed 2/25/19] (Docket No. 3670) (the
        “Seventh Omnibus Objection”)

        Response Deadline: March 20, 2019 at 4:00 p.m. (ET). (Extended for Alexander Herbert
        McClentic (Claim. 4303))



        Responses Received:

              A.      Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                      Substantive) To Insufficient Documentation Claims Filed by Houston Byrd Jr.
                      [Filed 3/6/19] (Docket No. 3698)
              B.      Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
DOCS_DE:223187.2                                  19
             Case 17-11375-BLS       Doc 3821       Filed 03/25/19   Page 20 of 27



                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Florrie J. Healey,
                   Kenneth W. Healey [Filed 3/6/19] (Docket No. 3701)
              C.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Gay N. Cain
                   [Filed 3/8/19] (Docket No. 3703)
              D.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Justin Fernandez
                   [Filed 3/11/19] (Docket No. 3710)
              E.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Debra Cwynar
                   [Filed 3/11/19] (Docket No. 3711)
              F.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Ryan K. Griffin
                   [Filed 3/11/19] (Docket No. 3714)
              G.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Mary Ann
                   Gonzales-Lespinasse [Filed 3/11/19] (Docket No. 3717)
              H.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Rosetta M.
                   Johnson [Filed 3/12/19] (Docket No. 3722)
              I.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Leszek J.
                   Osiecki [Filed 3/13/19] (Docket No. 3730)
              J.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Tiea S. Cole
                   [Filed 3/13/19] (Docket No. 3731)
              K.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Michael C.
                   Biggs [Filed 3/14/19] (Docket No. 3737)
              L.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Jennifer Pokorny
                   [Filed 3/15/19] (Docket No. 3741)

DOCS_DE:223187.2                               20
             Case 17-11375-BLS       Doc 3821      Filed 03/25/19   Page 21 of 27



              M.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Cecilia Simental
                   [Filed 3/15/19] (Docket No. 3742)
              N.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Mary Smith
                   [Filed 3/15/19] (Docket No. 3743)
              O.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Caroline Hall
                   [Filed 3/15/19] (Docket No. 3744)
              P.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Robert M.
                   Dell'Oliver, Debra A. Longley [Filed 3/18/19] (Docket No. 3747)
              Q.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Raheen J.
                   Tilghman [Filed 3/18/19] (Docket No. 3752)
              R.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Dennis
                   Donoghue [Filed 3/18/19] (Docket No. 3753)
              S.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Terri J Michel
                   [Filed 3/18/19] (Docket No. 3754)
              T.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Jerald January
                   [Filed 3/18/19] (Docket No. 3757)
              U.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Shari Bradix,
                   Elizabeth A. Bradix [Filed 3/19/19] (Docket No. 3759)
              V.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Aaron Lewis
                   [Filed 3/19/19] (Docket No. 3760)
              W.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Emit J

DOCS_DE:223187.2                              21
             Case 17-11375-BLS       Doc 3821      Filed 03/25/19   Page 22 of 27



                   Newsome, Est. Sandra J Newsome [Filed 3/19/19] (Docket No. 3761)
              X.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Matthew Rice
                   [Filed 3/19/19] (Docket No. 3763)
              Y.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Kathy Kissik
                   [Filed 3/19/19] (Docket No. 3764)
              Z.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                   Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                   Substantive) To Insufficient Documentation Claims Filed by Tamara Lewis
                   [Filed 3/19/19] (Docket No. 3768)
              AA. Response To Debtors' Seventh Omnibus Objection Of Eric D. Green, In His
                  Capacity As Trustee Of The Takata Airbag Tort Compensation Trust Fund,
                  (Non-Substantive) To Insufficient Documentation Claims Filed by Susan
                  Bennett [Filed 3/19/19] (Docket No. 3771)
              BB. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by April Bier [Filed
                  3/20/19] (Docket No. 3774)
              CC. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by D’Arcy Phelan-
                  Morrell [Filed 3/20/19] (Docket No. 3776)
              DD. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Clifton Angelo
                  Villegas [Filed 3/20/19] (Docket No. 3778)
              EE. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Tracy L. Adams
                  [Filed 3/20/19] (Docket No. 3780)
              FF. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Phillip Gregory
                  Miller [Filed 3/20/19] (Docket No. 3781)
              GG. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Bertha Wheaton
                  [Filed 3/20/19] (Docket No. 3783)
              HH. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-

DOCS_DE:223187.2                              22
             Case 17-11375-BLS       Doc 3821       Filed 03/25/19   Page 23 of 27



                    Substantive) To Insufficient Documentation Claims Filed by Sheila Manuel
                    [Filed 3/20/19] (Docket No. 3786)
              II.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                    Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                    Substantive) To Insufficient Documentation Claims Filed by Sharon L. Roth
                    [Filed 3/20/19] (Docket No. 3789)
              JJ.   Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                    Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                    Substantive) To Insufficient Documentation Claims Filed by Johnine Bailey
                    and Kerric Craddock [Filed 3/20/19] (Docket No. 3790)
              KK. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Beth A. Bernt
                  and John P. Bernt [Filed 3/20/19] (Docket No. 3794)
              LL. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Christopher M.
                  Cogar and Austin E. Cogar [Filed 3/20/19] (Docket No. 3795)
              MM. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Cynthia D.
                  Beckwith [Filed 3/20/19] (Docket No. 3797)
              NN. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Taheera Griffin
                  [Filed 3/21/19] (Docket No. 3801)
              OO. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Patrice Cook
                  [Filed 3/21/19] (Docket No. 3802)
              PP. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Yunping Zhu
                  and Janine Zhu [Filed 3/21/19] (Docket No. 3803)
              QQ. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Wilma G.
                  Bandhauer-Gosman and Michael R. Gosman [Filed 3/21/19] (Docket No.
                  3806)
              RR. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Tori Henderson
                  [Filed 3/21/19] (Docket No. 3807)

DOCS_DE:223187.2                               23
             Case 17-11375-BLS       Doc 3821      Filed 03/25/19   Page 24 of 27



              SS. Response to Fifth and Seventh Omnibus Objection of Eric D. Green, In His
                  Capacity As Trustee Of The Takata Airbag Tort Compensation Trust Fund,
                  (Non-Substantive) To Insufficient Documentation Claims Filed by Jeanne M.
                  Jackson, Angelia M. Moore and Howard J. Moore, III [Filed 3/21/19] (Docket
                  No. 3808)
              TT. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Marcie L. Freed
                  [Filed 3/21/19] (Docket No. 3811)
              UU. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Patricia
                  Gonzales, Antonio Gonzales [Filed 3/22/19] (Docket No. 3818)
              VV. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Kenneth W.
                  Thompson [Filed 3/22/19] (Docket No. 3819)
              WW. Response to Seventh Omnibus Objection of Eric D. Green, In His Capacity As
                  Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Non-
                  Substantive) To Insufficient Documentation Claims Filed by Kathleen
                  Carabasi McCay [Filed 3/22/19] (Docket No. 3820)

              XX. Informal response of Abdelaziz Bakhader (Claim No. P-0030491)

              YY. Informal response of Elaine H. Brumberg (Claim No. P-0039222)

            ZZ.    Informal response of Don W. Day (Claim No. P-0053186)

            AAA. Informal response of Brock A. Delatte and Kaleb J. Delatte (Claim Nos. P-
                 0039548, P-0058173)

            BBB. Informal response of Debra Greene (Claim No. P-0039416)

            CCC. Informal response of Faris S. Haddad (Claim Nos. P-0020332, P-0020385)

            DDD. Informal response of Lesley Hale (Claim No. P-0010767)

            EEE. Informal response of Deborah J. Labaty (Claim No. P-0052627)

            FFF.   Informal response of Carol S. Meisner and Stanley P. Meisner (Claim No. P
                   P-0048936)

            GGG. Informal response of Marion F. Purvis (Claim No. P-0003442)

            HHH. Informal response of Paul R. Rankin (Claim No. P-0050705)

            III.   Informal response of Jimmie Stallard and Arica L Whitt (Claim No. P-
                   0053251)
DOCS_DE:223187.2                              24
             Case 17-11375-BLS          Doc 3821       Filed 03/25/19    Page 25 of 27



            JJJ.      Informal response of David M .Whitt and Arica L. Whitt (Claim No. P-
                      0053243)

            KKK. Informal response of Jessica E. Ulrich (Claim No. P-0040114)

            LLL. Informal response of Sheresa Walker and Richard Walker (P-0051940)

            MMM. Informal response of Mary Garrow (Claim No. 4047)

            NNN. Informal response of Scott Glendening (Claim No. P-0018249)

            OOO. Informal response of Tommy R. Jackson (Claim No. 4860)

            PPP.      Informal response of Elvis Jean (Claim No. 5055)


        Related Documents:

                   A. Notice of Submission of Proofs of Claim Regarding Seventh Omnibus
                      Objection of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag
                      Tort Compensation Trust Fund, (Non-Substantive) To Insufficient
                      Documentation Claims [Filed 3/13/19] (Docket No. 3727)

        Status: The Seventh Omnibus Objection is withdrawn solely with respect to the claims
        set forth on Exhibit A hereto. The Seventh Omnibus Objection is adjourned to the next
        omnibus hearing on April 23, 2019 at 10:00 a.m. (ET) with respect to the claims of
        claimants who have responded to the Seventh Omnibus Objection but which are not
        listed on Exhibit A hereto. This matter is going forward with respect the claims of all
        claimants who have not responded to the Seventh Omnibus Objection. A revised
        proposed order will be presented at the hearing.

27.     Eighth Omnibus Objection of Eric D. Green, In His Capacity As Trustee Of The Takata
        Airbag Tort Compensation Trust Fund, (Substantive) To No Liability Claims. Filed by
        Eric D. Green, in his capacity as trustee of the PSAN PI/WD Trust d/b/a the Takata
        Airbag Tort Compensation Trust Fund [Filed 2/25/19] (Docket No. 3671) (the “Eighth
        Omnibus Objection”)

        Response Deadline: March 20, 2019 at 4:00 p.m. (ET). (Extended for Ayanna N. Smith
        (Claim No. P-0058384))

        Responses Received:
                   A. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Lyndsey Hall, Jonathan Norton [Filed 3/8/19]
                      (Docket No. 3705)
                   B. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Betty Foraker [Filed 3/11/19] (Docket No.
DOCS_DE:223187.2                                  25
             Case 17-11375-BLS          Doc 3821      Filed 03/25/19   Page 26 of 27



                      3716)
                   C. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Alan Bluestone, Greta Bluestone [Filed
                      3/15/19] (Docket No. 3746)
                   D. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Edwin Almonte [Filed 3/18/19] (Docket No.
                      3749)
                   E. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Lutfie Begaj [Filed 3/18/129] (Docket No.
                      3750)
                   F. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Beverly Marder [Filed 3/18/19] (Docket No.
                      3751)
                   G. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Cheryll P Bankhead [Filed 3/18/19] (Docket
                      No. 3755)
                   H. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Andrew Kampuries [Filed 3/19/19] (Docket
                      No. 3767)
                   I. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Richard Stevenson [Filed 3/19/19] (Docket
                      No. 3779)
                   J. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Karen D. Coalson and Roger D. Coalson
                      [Filed 3/20/19] (Docket No. 3782)
                   K. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Denise J. Love [Filed 3/20/19] (Docket No.
                      3785)
                   L. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by David W. Leonard, Sr. and Delores J.
                      Leonard [Filed 3/20/19] (Docket No. 3787)
                   M. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)

DOCS_DE:223187.2                                 26
             Case 17-11375-BLS          Doc 3821      Filed 03/25/19   Page 27 of 27



                      To No Liability Claims Filed by Clifford Kolakowski [Filed 3/21/19] (Docket
                      No. 3805)
                   N. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Derek R. Sands [Filed 3/21/19] (Docket No.
                      3813)
                   O. Response to Eighth Omnibus Objection of Eric D. Green, In His Capacity As
                      Trustee Of The Takata Airbag Tort Compensation Trust Fund, (Substantive)
                      To No Liability Claims Filed by Kathy Y. Jones [Filed 3/21/19] (Docket No.
                      3814)
                   P. Informal response of Eugenie B. Roscoe, John G Roscoe Living Trust (Claim
                      No. P-0058211)
        Related Documents:

                   A. Notice of Submission of Proofs of Claim Regarding Eighth Omnibus
                      Objection of Eric D. Green, In His Capacity As Trustee Of The Takata Airbag
                      Tort Compensation Trust Fund, (Substantive) To No Liability Claims [Filed
                      3/13/19] (Docket No. 3728)

        Status: The Eighth Omnibus Objection is adjourned to the next omnibus hearing on April
        23, 2019 at 10:00 a.m. (ET) with respect to the claims of claimants who have responded
        to the Eighth Omnibus Objection. This matter is going forward with respect the claims of
        all claimants who have not responded to the Eighth Omnibus Objection. A revised
        proposed order will be presented at the hearing.

Dated: March 25, 2019                          PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Peter J. Keane
                                               Laura Davis Jones (Bar No. 2436)
                                               David M. Bertenthal (CA Bar No. 167624)
                                               Peter J. Keane (Bar No. 5503)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               E-mail: ljones@pszjlaw.com
                                                        dbertenthal@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                               Attorneys for the Trustee of the Reorganized TK
                                               Holdings Trust




DOCS_DE:223187.2                                 27
